UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 10, 2007 CINTAS CORPORATION (Exact name of registrant as specified in its charter) Washington 0-11399 31-1188630 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6800 Cintas Boulevard, P.O. Box 625737, Cincinnati, Ohio 45262-5737 (Address of principal executive offices) Zip Code Registrant’s telephone number, including area code (513) 459-1200 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 – Regulation FD Disclosure. Supplemental Segment Data is furnished as Exhibit 99 to this report. Item 9.01. – Financial Statements and Exhibits. (d)Exhibits. 99Supplemental Segment Data. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CINTAS CORPORATION Date: December 10, 2007 By: /s/William C. Gale William C. Gale Senior Vice President and Chief Financial Officer
